Gildersleeve, J.
This is the ordinary equity action to restrain the operation of the elevated railroad of the defendants in front of the plaintiff’s premises, and to procure an assessment of rental damages sustained by the plaintiff as incidental to the main relief. The premises in question are situated on the west side of Greenwich street, between Vestry and Desbrosses streets, and are forty-one feet eight inches on Greenwich street by eighty feet in depth. The property consists of two adjoining brick buildings, and two actions were originally brought, but, prior to the trial, were duly consolidated into one action.
The trial court fixed the sum to be paid by the defendants to avoid an injunction at $4,000, and awarded the sum of $2,543 for rental damages.
The learned trial judge seems to have been guided by, and applied, correct rules of law in disposing of the issues raised and of the motions presented for his consideration. The award for rental damages and the assessment fixed as a condition of avoiding the injunction are fully justified by the attorney. We can find no reason for disturbing the judgment. It should be affirmed, with costs to the respondent.
Fbeedmam, J., concurs.
Judgment affirmed, with costs.